Citation Nr: 1010605	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  00-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
thoracolumbar disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1987 to 
October 1996.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This matter was remanded in October 2008. 

Although the issue of service connection for gastroenteritis 
was developed for appellate review, this benefit was 
subsequently granted in a December 2009 rating decision.  The 
issue of service connection for gastroenteritis is therefore 
no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2008 remand, the Board pointed out that the RO 
had not provided the Veteran with the enhanced notice 
requirements required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board instructed the RO to review the basis for 
the prior May 1997 denial of the claim, and to provide the 
Veteran with a notice letter that described what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The record shows that in response, the RO provided the 
Veteran with a notice letter in November 2008 which addressed 
general information concerning the information necessary to 
substantiate a claim for service connection.  The notice 
letter also addressed the standard for reopening a claim, but 
incorrectly stated that the evidence must raise a reasonable 
possibility of substantiating her claim.  That standard is 
only pertinent to claims to reopen filed on or after August 
29, 2001; the current claim was filed well before that date.  
As to those elements that were found insufficient in the 
previous denial, the RO incorrectly stated that the Veteran 
was notified of the prior May 1997 rating decision in 
November 1996, and then explained that the claim was 
previously denied "because insufficient medical evidence."  
She was then advised that the evidence she submits should 
relate to that fact.

The Board points out that the basis for the prior denial in 
May 1997 was the lack of current evidence of a lower back 
disorder.  The identification of the basis as "insufficient 
medical evidence" is, in the Board's opinion unacceptably 
vague.  Given the deficiencies in the notice provided the 
Veteran, the Board will remand the case for the RO to provide 
the proper notice required by Kent.

The Board notes that a February 2009 statement by the Veteran 
reflects that she is receiving treatment for a thoracolumbar 
disability at the El Paso VA healthcare system.  The Board 
finds that the RO/AMC should make an attempt to obtain these 
VA treatment records from the El Paso VA healthcare system.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran 
with notice compliant with 5103(a) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to include furnishing the veteran with 
appropriate notice informing her of 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for 
thoracolumbar disability.  In preparing 
the notice, the RO should inform the 
Veteran of the basis for the denial in 
the prior May 1997 decision and provide 
the claimant with a notice letter that 
describes what evidence would be 
necessary to substantiate those elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The notice should also 
provide the appellant with notice 
concerning the definition of new and 
material evidence in effect prior to 
August 29, 2001.

2.  The RO should obtain all medical 
records for the Veteran pertaining to 
thoracolumbar disability from the VA 
medical facility in El Paso.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

3.  After completion of the foregoing, 
the RO should readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

